    CASE 0:19-cv-01078-WMW-KMM Document 55 Filed 05/11/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Gordon Miles,                                        Case No. 19-cv-1078 (WMW/KMM)

                              Plaintiff,
                                                                 ORDER
       v.

Emily Johnson-Piper et al.,

                              Defendants.


       This matter is before the Court on Plaintiff Gordon Miles’s motion to proceed in

forma pauperis (IFP) on appeal. (Dkt. 52.) A party “who was permitted to proceed [IFP]

in the district-court action . . . may proceed on appeal [IFP] without further authorization.”

Fed. R. App. P. 24(a)(3). Because Miles was permitted to proceed IFP before this Court,

(Dkt. 13), he may proceed IFP on appeal without authorization.

       Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Plaintiff Gordon Miles’s motion to proceed in forma

pauperis on appeal, (Dkt. 52), is GRANTED.


Dated: May 11, 2020                                      s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge
